Title: From Thomas Jefferson to Charles Cotesworth Pinckney, 2 December 1792
From: Jefferson, Thomas
To: Pinckney, Charles Cotesworth



Sir
Philadelphia Dec. 2. 1792.

I have been duly honored by yours of the 13th. of Nov. and I now inclose you copies of my letters to Mr. Cathalan of Marseilles and Mr. Fenwick of Bordeaux, which I shall send to them by triplicates, inclosing in each of those to the former, a copy of your letter to him. You will perceive that I have instructed Mr. Cathalan to make any alterations in the plan which you shall think proper to direct.
It may not be unacceptable to yourself or your friends to know that you cannot better address yourselves for certain wines of that country, than to these two gentlemen; that is to say, to Mr. Cathalan for Cote rotié, Hermitage, Frontignan and Lunel, and to Mr. Fenwick for Claret of the four crops, that next in quality, Sauterne, Pontac, Barsac, and Grave. I took much pains myself to visit the best vineyards and learn the names of the best winemakers, of which I gave a list to Fenwick, and have been perfectly satisfied with the wines he has sent to different persons in consequence of it. While such applications may interest the gentlemen in our main concern, it may be the means of being served yourselves with genuine wines at their just prices. I shall be ever ready to do what more I can in furtherance of the olive scheme and have the honor to be with great & sincere esteem, Sir, your most obedt. & most humble servt.

Th: Jefferson

